DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,122,373 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain at least all the limitations of the patented independent claims but are broader in nature.

Application 17/379571
U.S. Patent No. 11,122,373 B2
1. A hearing device configured to be worn by a user or to be fully or partially implanted in the head of the user, the hearing device comprising: at least one input transducer for converting a sound comprising a target sound from a target talker and possible additional sound in an environment of the user, when the user wears the hearing device, to an electric sound signal representative of said sound, an auxiliary input unit configured to provide an auxiliary electric signal representative of said target signal or properties thereof, a processor connected to said input transducer and to said auxiliary input unit, said processor being configured to apply a processing algorithm to said electric sound signal, or a signal derived therefrom, to provide an enhanced signal by attenuating components of said additional sound relative to components of said target sound in said electric sound signal, or in said signal derived therefrom, wherein said auxiliary electric signal is derived from visual information containing information of current vibrations of a facial or throat region of said target talker, and wherein said processing algorithm is configured to use said auxiliary electric signal or said signal derived therefrom to provide said enhanced signal.  

7. A hearing device according to claim 1 comprising a filter bank for decomposing the electric sound signal in frequency sub-bands, at least providing a low-frequency part and a high-frequency part of the electric sound signal.  


1. A hearing device, configured to be worn by a user,  or to be fully or partially implanted in the head of the user, the hearing device comprising:  at least one input transducer for converting a sound comprising a target sound from a target talker and possible additional sound in an environment of the user, when the user wears the hearing device, to an electric sound signal representative of said sound, an auxiliary input unit configured to provide an auxiliary electric signal representative of said target signal or properties thereof, a processor connected to said input transducer and to said auxiliary input unit, said processor being i-s configured to apply a processing algorith to said electric sound signal, or a signal derived therefrom, to provide an enhanced signal by attenuating components of said additional sound relative to components of said target sound in said electric sound signal, or in said signal derived therefrom, wherein said auxiliary electric signal is derived from visual information containing information of current vibrations of a facial or throat region of said target talker, and wherein said processing algorithm is configured to use said auxiliary electric signal or said signal derived therefrom to provide said enhanced signal, said hearing device further comprises a filter bank for decomposing the electric sound signal in frequency sub-bands, at least providing a low-frequency part and a high-frequency part of the electric sound signal, and an estimate of a high-frequency part sHF of the enhanced signal is approximated by the unprocessed noisy high-frequency part xHF of the electric sound signal.  


2. A hearing device according to claim 1 comprising a light sensitive sensor for providing said visual information.  
2. A hearing device according to claim 1 comprising a light sensitive sensor for providing said visual information.
3. A hearing device according to claim 1 comprising a camera for providing said visual information. 
3. A hearing device according to claim 1 comprising a camera for providing said visual information. 
4. A hearing device according to claim 3 comprising a carrier whereon said camera is mounted.  
4. A hearing device according to claim 3 comprising a carrier whereon said camera is mounted.  
5. A hearing device according to claim 4 wherein said carrier comprises a housing of the hearing device, a spectacle frame, or a boom of a headset, an article of clothing, or a clip.  
5. A hearing device according to claim 4 wherein said carrier comprises a housing of the hearing device, a spectacle frame, or a boom of a headset, an article of clothing, or a clip. 
6. A hearing device according to claim 1 comprising a user interface allowing a user to indicate a direction to or a location of a target talker of current interest to the user.  
6. A hearing device according to claim 1 comprising a user interface allowing a user to indicate a direction to or a location of a target talker of current interest to the user.  
8. A hearing device according to claims 7 comprising an adaptive filter and a combination unit for estimating a low-frequency part sLF of the enhanced signal from said low frequency part xLF of the electric sound signal and said auxiliary electric signal es.  

7. A hearing device according to claim 1 comprising an adaptive filter and a combination unit for estimating a low-frequency part sLF of the enhanced signal from said low frequency part xLF of the electric sound signal and said auxiliary electric signal es.  

9. A hearing device according to claim 8 comprising a synthesis filter bank or a sum unit for providing said enhanced signal s from said low-frequency part sLF and a high-frequency part sHF of the enhanced signal.  

8. A hearing device according to claim 7 comprising a synthesis filter bank or a sum unit for providing said enhanced signal s from said low-frequency part sLF and a high-frequency part sHF of the enhanced signal.  

10. A hearing device according to claim 1 comprising a voice activity detector for providing a voice activity indicator representing an estimate of whether or not, or with what probability, an input signal comprises a voice signal at a given point in time, and wherein said voice activity indicator is determined in dependence of said auxiliary electric signal or said signal derived therefrom.  

9. A hearing device according to claim 1 comprising a voice activity detector for providing a voice activity indicator representing an estimate of whether or not, or with what probability, an input signal comprises a voice signal at a given point in time, and wherein said voice activity indicator is determined in dependence of said auxiliary electric signal or said signal derived therefrom.  

11. A hearing device according to claim 1 comprising a face tracking algorithm to extract features of the face region of a person in a field of view of the camera.  

10. A hearing device according to claim 1 comprising a face tracking algorithm to extract features of the face region of a person in a field of view of the camera.  

12. A hearing device according to claim 1 comprising an output unit for providing stimuli perceivable as sound to a user based on said enhanced signal s.  

11. A hearing device according to claim 1 comprising an output unit for providing stimuli perceivable as sound to a user based on said enhanced signal s.  

13. A hearing device according to claim 1 configured to provide that the use of the auxiliary signal in the estimation of an enhanced (target) signal is only enabled, when vibrations in the facial or throat region are above a certain threshold taken to be due to the person having activated the vocal cords, and hence is talking.  

12. A hearing device according to claim 1 configured to provide that the use of the auxiliary signal in the estimation of an enhanced (target) signal is only enabled, when vibrations in the facial or throat region are above a certain threshold taken to be due to the person having activated the vocal cords, and hence is talking.  

14. A hearing device according to claim 1 being constituted by or comprising a hearing aid, a headset, an earphone, an ear protection device or a combination thereof.  

13. A hearing device according to claim 1 being constituted by or comprising a hearing aid, a headset, an earphone, an ear protection device or a combination thereof.  

15. A method of operating a hearing device configured to be worn by a user or to be fully or partially implanted in the head of the user, the method comprising: converting a sound comprising a target sound from a target talker and possible additional sound in an environment of the user, when the user wears the hearing device, to an electric sound signal representative of said sound, providing an auxiliary electric signal representative of said target signal or properties thereof, applying a processing algorithm to said electric sound signal, or a signal derived therefrom, to provide an enhanced signal by attenuating components of said additional sound relative to components of said target sound in said electric sound signal, or in said signal derived therefrom, deriving said auxiliary electric signal from visual information containing information of current vibrations of a facial or throat region of said target talker, and using said auxiliary electric signal or said signal derived therefrom to provide said enhanced signal.  

14. A method of operating a hearing devic

16. A hearing aid system, comprising a hearing device according to claim 1 and an auxiliary device, the hearing system being adapted to establish a communication link between the hearing device and the auxiliary device to provide that information can be exchanged or forwarded from one to the other.  

15. A hearing aid system, comprising a hearing device according to claim 1 and an auxiliary device, the hearing system being adapted to establish a communication link between the hearing device and the auxiliary device to provide that information can be exchanged or forwarded from one to the other.  

17. A hearing aid system according to claim 16 wherein the auxiliary device is or comprises the light sensitive sensor.  

16. A hearing aid system according to claim 15 wherein the auxiliary device is or comprises the light sensitive sensor.  


18. A hearing aid system according to claim 16 wherein the auxiliary device is or comprises a remote control, a smartphone, or other portable or wearable electronic device.  

17.  A hearing aid system according to claim 15 wherein the auxiliary device is or comprises a remote control, a smartphone, or other portable or wearable electronic device.  

19. A hearing aid system according to claim 16 wherein the auxiliary device is or comprises another hearing device and wherein the hearing system implements a binaural hearing system.  

18.  A hearing aid system according to claim 15 wherein the auxiliary device is or comprises another hearing device and wherein the hearing system implements a binaural hearing system.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Guo et al. U.S. Patent Application Publication No. 2016/0183014 A1.
Regarding claim 1, Guo discloses a hearing device (10, Fig. 1), e.g. a hearing aid, configured to be worn by a user, e.g. fully or partially on the head of the user, or to be fully or partially implanted in the head of the user (paragraph 0058, first three sentences), the hearing device comprising: at least one input transducer for converting a sound comprising a target sound from a target talker and possible additional sound in an environment of the user, when the user wears the hearing device, to an electric sound signal representative of said sound (16, 18 – directional microphone system, paragraph 0069, second sentence), an auxiliary input unit (14-image capture device, fig. 1, paragraph 0061, second sentence) configured to provide an auxiliary electric signal representative of said target signal or properties thereof (paragraph 0083, the camera on the hearing devices in combination with face recognition may be used to recognize a specific talker i.e., a target talker, and the hearing device processing may be adapted according to the recognized talker), a processor (22-processor) connected to said input transducer and to said auxiliary input unit (Fig. 1 and paragraph 0065, the processor 22 is configured to adapt the processing of the sound signal based on input from the image capture device 14) and  wherein said processor is configured to apply a processing algorithm (paragraph 0008, the processor may be adapted to operate (sound) signal processing algorithms based on image detection), e.g. a noise reduction algorithm, to said electric sound signal, or a signal derived therefrom, to provide an enhanced signal by attenuating components of said additional sound relative to components of said target sound in said electric sound signal, or in said signal derived therefrom, and wherein said auxiliary electric signal is derived from visual information containing information of current vibrations of a facial or throat region of said target talker (paragraph 0075,  The processor comprises image analysis software for detecting lip movement in image sequences captured by the image capture device.  One way of achieving this is illustrated in FIG. 6.  The detection of lip and/or mouth movement allows the processing of the sound signal to be optimized according to the detected movements. Lip movement is usually associated with speech), and wherein said processing algorithm is configured to use said auxiliary electric signal or said signal derived therefrom to provide said enhanced signal (paragraph 0075, processing of the sound signal can be optimized according to detected lip movements, the optimization include adapting noise suppression, gain, speech enhancement and/or other suitable processing).
             Regarding claim 2, Guo further discloses a light sensitive sensor for providing said visual information (paragraph 0008, fourth sentence, the image capture device may be sensitive to visual light…).
             Regarding claim 3, Guo further discloses a camera for providing said visual information (paragraph 0083).  
             Regarding claim 4, Guo further discloses a carrier (Fig. 1, hearing aid housing 12) whereon said camera is mounted.  
             Regarding claim 5, Guo further discloses said carrier comprises a housing of the hearing device (Fig. 1, hearing aid housing 12), a spectacle frame (glasses, paragraph 0021, sixth sentence), or a boom of a headset, an article of clothing, e.g. a headband, or a cap, or a clip, e.g. adapted to be attached to a piece of clothing (body worn housing, paragraph 0021, sixth sentence).
             Regarding claim 6, Guo further discloses a user interface allowing a user to indicate a direction to or a location of a target talker of current interest to the user (paragraph 0077, Inputs for adapting the directionality may include instructions from the user, e.g. that a certain directionality is preferred, e.g. back-wards of the user, further up or down relative to eye level, left-right priority, e.g. when the user is sitting in a car or any other reason.  Using the user interface as described in relation to FIG. 1, the user may be presented with a graphical view to change the preferred directionality.).
             Regarding claim 12, Guo further an output unit for providing stimuli perceivable as sound to a user based on said enhanced signal (24, output transducer, paragraph 0064, first two sentences).
             Regarding claim 14, Guo further discloses the hearing device being constituted by or comprising a hearing aid, a headset, an earphone, an ear protection device or a combination thereof (Fig. 1, paragraph 0058, first sentence).  
 Regarding claim 15, Guo discloses a method of operating a hearing device (10, Fig. 1), e.g. a hearing aid, configured to be worn by a user, e.g. fully or partially on the head of the user, or to be fully or partially implanted in the head of the user (paragraph 0058, first three sentences), the method comprising: converting a sound comprising a target sound from a target talker and possible additional sound in an environment of the user, when the user wears the hearing device, to an electric sound signal representative of said sound (16, 18 – directional microphone system, paragraph 0069, second sentence and paragraph 0056, first sentence), providing an auxiliary electric signal representative of said target signal or properties thereof (paragraph 0083, the camera on the hearing devices in combination with face recognition may be used to recognize a specific talker i.e., a target talker, and the hearing device processing may be adapted according to the recognized talker), applying a processing algorithm (paragraph 0008, the processor may be adapted to operate (sound) signal processing algorithms based on image detection), e.g. a noise reduction algorithm, to said electric sound signal, or a signal derived therefrom, to provide an enhanced signal by attenuating components of said additional sound relative to components of said target sound in said electric sound signal, or in said signal derived therefrom (paragraph 0075, processing of the sound signal can be optimized according to detected lip movements, the optimization include adapting noise suppression, gain, speech enhancement and/or other suitable processing), deriving said auxiliary electric signal from visual information containing information of current vibrations of a facial or throat region of said target talker (paragraph 0075,  The processor comprises image analysis software for detecting lip movement in image sequences captured by the image capture device.  One way of achieving this is illustrated in FIG. 6.  The detection of lip and/or mouth movement allows the processing of the sound signal to be optimized according to the detected movements. Lip movement is usually associated with speech), and using said auxiliary electric signal or said signal derived therefrom to provide said enhanced signal.  
             Regarding claim 16, Guo further discloses a hearing according to claim 1 an auxiliary device, the hearing system being adapted to establish a communication link between the hearing device and the auxiliary device to provide that information can be exchanged or forwarded from one to the other (paragraph 0005, last four sentences).
             Regarding claim 17, Guo further discloses the auxiliary device is or comprises the light sensitive sensor (paragraph 0008, fourth sentence, the image capture device may be sensitive to visual light…).
             Regarding claim 18, Guo further discloses the auxiliary device is or comprises a remote control, a smartphone, or other portable or wearable electronic device (paragraph 0055, auxiliary devices may include at least one of remote controls, remote microphones, audio gateway devices, mobile phones, public-address systems, car audio systems or music players or a combination thereof.).
             Regarding claim 19, Guo further discloses the auxiliary device is or comprises another hearing device and wherein the hearing system implements a binaural hearing system, e.g. a binaural hearing aid system (Fig. 4, claim 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Ramakrishnan et al. U.S. Patent No. 8,571,231 B2.
              Regarding claim 7, Gou fails to disclose a filter bank for decomposing the electric sound signal in frequency sub-bands, at least providing a low-frequency part and a high-frequency part of the electric sound signal. However, the use of a filter bank is well-known in the art. In a related field of endeavor, Ramakrishnan discloses an electronic device for suppressing noise in an audio signal comprising a filter bank (688-analysis filter bank, Fig. 6) to decompose the electric sound signal in frequency sub-bands, at least providing a low-frequency part and a high-frequency part of the electric sound signal (col. 11, lines 21-27, the analysis filter bank 688 splits the audio signal 604 into two bands, band A 690a and band B 690b.  For example, band A 690a may be a "high band" that contains higher frequency components than band B 690b that contains lower frequency components.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a filter bank as taught by Ramakrishnan in the hearing aid of Guo for improved noise suppression. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Xie et al. U.S. Patent No. 9,094,749 B2.
             Regarding claim 10, Gou fails to disclose a voice activity detector for providing a voice activity indicator representing an estimate of whether or not, or with what probability, an input signal comprises a voice signal at a given point in time, and wherein said voice activity indicator is determined in dependence of said auxiliary electric signal or said signal derived therefrom. In a related field of endeavor, Xie discloses a head mounted sound capture device comprising a downward facing camera to detect when a user’s lips are moving to determine voice activity of a user (col. 14, lines 6-9) to separate voiced and noise only conditions to update the noise profile to improve removal of the noise spectrum (col. 10, lines 54-61). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a voice activity detector as taught by Xie in the hearing aid of Guo to update noise filter characteristic during use.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of Moore U.S. Patent No. 6,707,921 B2.
             Regarding claim 11, Gou fails to disclose a face tracking algorithm to extract features of the face region of a person in a field of view of the camera. However, the use of face tracking is well-known in the art. In a related field of endeavor, Moore discloses a hearing aid comprising a camera (110-image sensing device, Fig. 1 and col. 4, lines 16-18) and a tracking algorithm (comparing captured mouth images to a known set of images. Tracking of the mouth motion gives an idea of which filter of a set of filters will most likely match the eventual phoneme, i.e., facial features of the talker). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tracking algorithm as taught by Moore in the hearing aid of Guo to accurately extract facial features of the talker).
             Regarding claim 13, the combination of Guo in view of Moore further discloses the use of the auxiliary signal in the estimation of an enhanced (target) signal is only enabled, when vibrations in the facial or throat region are above a certain threshold taken to be due to the person having activated the vocal cords, and hence is talking (Moore col. 3, lines 20-35).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        6 September 2022